NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIDGETTE A. SMITH,                             No. 16-16824

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02882-ESW

 v.
                                                MEMORANDUM*
ARIZONA MEDICAL BOARD,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                  Eileen S. Willett, Magistrate Judge, Presiding**

                            Submitted May 24, 2017***

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Bridgette A. Smith appeals pro se from the district court’s order dismissing

her action alleging claims against the Arizona Medical Board. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             Smith consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Carolina Cas. Ins. Co.

v. Team Equip., Inc., 741 F.3d 1082, 1086 (9th Cir. 2014) (dismissal for lack of

subject matter jurisdiction); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed without prejudice Smith’s action for

lack of subject matter jurisdiction because Smith failed to allege any violation of

federal law or diversity of citizenship in her complaint. See 28 U.S.C. §§ 1331,

1332(a)(1); Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002) (discussing

requirements for federal question jurisdiction under § 1331); Kuntz v. Lamar

Corp., 385 F.3d 1177, 1181-83 (9th Cir. 2004) (addressing diversity of citizenship

under § 1332).

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                  16-16824